Citation Nr: 1243073	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy, claimed as bilateral leg pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in November 2010.  


FINDING OF FACT

The preponderance of the competent medical evidence is against finding that the Veteran's current polyneuropathy of the lower extremities was present in service, or is otherwise causally or etiologically related to, or aggravated by radiation treatment for his service-connected prostate cancer.  


CONCLUSION OF LAW

The Veteran does not have polyneuropathy of the lower extremities due to disease or injury which was incurred in or aggravated by service, nor is any current disability proximately due to or aggravated by the service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June and July 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records (STRs), and VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  The Board finds that the VA examination was comprehensive and adequate upon which to base a decision on the merits of the issue on appeal.  The VA examiners personally interviewed and examined the Veteran, elicited a medical history and provided comprehensive and rational explanations for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Under § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and an organic disease of the nervous system is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Lower Extremity Disorder

The Veteran does not contend, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for any bilateral leg problems in service or until many years thereafter.  Rather, the Veteran asserts that his bilateral leg pain is due to radiation treatment he received for his service-connected prostate cancer from March to May 2004.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The Veteran's current bilateral leg pain may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his current problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, private medical records showed that the Veteran was initially seen for low back pain radiating into his left buttock and left lower extremity in December 1985, and that he was treated conservatively with medication for a suspected herniated disc.  In October 1999, the Veteran underwent L4-5 left-sided semi hemilaminectomy without complication, and his symptoms resolved.  However, in November 2000, his low back and left lower extremity pain returned, and he was again treated conservatively with medication and a course of steroids.  Information received for the Social Security Administration in November 2006, showed that the Veteran was found to be totally disabled and was awarded disability compensation due to his low back disability.  

VA medical records showed that the Veteran had an elevated prostatic specific antigen (PSA) level on routine screening, and that a subsequent transrectal ultrasound with biopsy in March 2001, revealed prostate cancer.  Radical retropubic prostatectomy was performed without complication in April 2002.  A VA outpatient note in April 2004, indicated that the Veteran's PSA level remained stable for about two years, but began to rise again in early 2004.  The Veteran underwent a course of radiation therapy from March to May 2004, and had some residual incontinence necessitating the use of absorbent pads.  On VA genitourinary examination in July 2005, the Veteran complaints included worsening urinary incontinence, decreased sexual function and occasional low back pain.  His PSA level was 0.04.  The examiner indicated that the Veteran's prostate cancer was in clinical remission and that he was completely cured.  

A VA outpatient note dated in April 2006, showed that the Veteran called complaining of a two month history of severe pains in both legs, starting at the back of the knees and radiating downward.  The Veteran reported that he had been working a lot outside, and had been taking more of his pain medication.  When seen by VA in June 2006, the Veteran reported a worsening burning sensation in both legs for over a year.  Addendum notes in June 2006, indicated that the Veteran was taking a medication given for Parkinson's disease, that had been given to him by a private doctor for his restless legs.  

A VA note in September 2006, showed that the Veteran had an MRI for a two year history of increasing low back pain radiating down his left leg.  The impression was small central disc protrusion at L4/5 producing a severe effective spinal canal stenosis and mild bilateral neural foraminal stenosis, right paracentral disc extrusion with inferior extension at L3/4, and small right central/paracentral disc protrusion with an annular tear at L5/S1.  

Private medical records associated with the claims file in September 2006, showed that the Veteran was treated for ongoing left leg discomfort, which by June 2006, included pain in both legs.  In May 2006, the Veteran reported that he had shaking in his legs at night, and the examiner indicated that she suspected that his leg symptoms might be due to claudication.  In June 2006, the Veteran reported that his symptoms began a 11/2 years ago, after his radiation treatment.  The examiner commented that she wondered if he had some type of neuropathy.  A note dated in July 2006, indicated that Neurontin had worked well and was helping the Veteran's neuropathy.  The physician also commented that the Veteran did not really have any restless leg type syndrome.  

The assessment on a VA EMG/NCV study in October 2006, was generalized acquired sensorimotor polyneuropathy.  Additional VA outpatient notes showed that the Veteran was seen for various maladies from January 2007 to the present, including occasional bilateral lower extremity pain.  Although none of the reports included a definitive diagnosis for his lower extremity symptoms, the Veteran reported that they began after his radiation treatment and believed that it was caused by said treatment.  

In November 2010, the Board remanded the appeal for a VA examination to determine the nature and etiology of the Veteran's bilateral lower extremity problems.  When examined by VA in December 2010, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  On examination, the Veteran's lower extremities were very atrophic and cold to palpation, and the posterior tibial and dorsalis pedis pulses were not palpable, bilaterally.  Strength and sensation was also diminished, bilaterally.  The diagnoses included peripheral polyneuropathy of the lower extremities and peripheral vascular disease.  The examiner opined that the Veteran's bilateral lower extremity symptoms were less likely than not caused or aggravated by his treatment for prostate cancer, including radiation therapy, and was more likely than not due to peripheral vascular disease.  

The Veteran was examined by VA again in December 2011.  The examiner indicated that the claims file was reviewed and included a description of the clinical findings on examination.  The examiner indicated that, while the Veteran's clinical findings from the prior examination had improved, she agreed with the December 2010 VA examiner's assessment, and opined that it was less likely than not that the Veteran's bilateral lower extremity was related to any event in service, and was not proximately due to or the result of his radiation treatment for prostate cancer.  The examiner explained that external beam radiation therapy and prostectomy were not associated with lower extremity neuropathy, and that she found no evidence in the medical literature of a causal relationship between prostate cancer or radiation treatment and polyneuropathy of the lower extremities.  

In this case, the Board finds the December 2010 and December 2011 VA opinions persuasive as they were based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiners offered a rational and plausible explanation for concluding that the Veteran's polyneuropathy of the lower extremities was not due to or otherwise aggravated by the service-connected prostate cancer or his radiation treatments.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  

The Board notes that while there are several VA and private outpatient notes that considered various possible causes for the Veteran's polyneuropathy, including radiation therapy, none of the reports offered a definitive opinion.  Further, the examiners did not review the claims file or provide any discussion or analysis of the facts.  

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Under the circumstances, the Board finds that the speculative comments on the outpatient notes are outweighed by the definitive VA medical examination opinions.  Accordingly, the Board accords little probative value to outpatient notes.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that his bilateral polyneuropathy of the lower extremities was caused by his radiation treatment for prostate cancer is of limited probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board finds that the Veteran's opinion is of no probative value and declines to assign it any evidentiary weight.  

Inasmuch as there was no claim or objective evidence of peripheral neuropathy of the lower extremities in service, and no competent medical evidence that any current polyneuropathy of the lower extremities is related to the service-connected prostate cancer, including his radiation treatment, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral lower extremity radiculopathy is denied.  




____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


